789 N.E.2d 303 (2003)
204 Ill. 2d 655
273 Ill. Dec. 403
In re ANDREA D., a Minor (People State of Illinois, petitioner,
v.
Andre D., respondent).
No. 95940.
Supreme Court of Illinois.
June 4, 2003.
Petition for leave to appeal denied.
In the exercise of this Court's supervisory authority, the Appellate Court, Second District, is directed to vacate its judgment in In re Andrea D., 336 Ill.App.3d 335, 270 Ill. Dec. 719, 783 N.E.2d 681 (2003), and to reconsider its judgment, including: (1) whether the State's amended petition for termination of parental rights was included in the State's petition for adjudication of abuse or neglect; and (2) if not, whether the State's amended petition for termination of parental rights is governed by 705 ILCS 405/2-13(4).